DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on November 11, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed August 14, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 1-3 and 6-25 are pending. Claims 4-5 have been canceled by the applicant. Claims 18-25 are withdrawn by the applicant. Claims 1, 3, 8-10 and 12-16 have been amended by the applicant. Claims 1-3 and 6-17 are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 6-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. EP 2845898B1. 07/05/2017 (hereinafter Yang, reference of record) in view of Yamashita et al. US 2016/0121025A1. 05/05/2016 (hereinafter Yamashita, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on August 14, 2020. A response to applicant’s traversal follows the reiterated rejection below.
Claim 1 describes a method of manufacturing a multilayered cell sheet of neural crest stem cells (NCSCs) comprising steps of: (1) isolating and culturing NCSCs from peripheral nerves; (2) embedding the cultured NCSCs in a mixed hydrogel of collagen and fibrinogen comprising collagen at a final concentration in a range of about 0.1% to about 1% and fibrinogen at a final concentration in a range of about 0.1% to about 1%; (3) culturing the mixed hydrogel of collagen and fibrinogen comprising the NCSCs embedded therein under attached hydrogel culture conditions in which a physical support is applied; and (4) culturing the resulting mixed hydrogel of collagen and fibrinogen of step (3) under free floating hydrogel culture conditions in which the physical support is removed. Claim 2 specifies that the NCSCs are separated from peripheral nerves (PNs). Claim 3 describes step 2, wherein the cultured NCSCs are mixed with the mixed hydrogel of collagen and fibrinogen in a solution phase and converted into a 6/ml to about 1 x 10g/ml. Claim 8 describes step 3, wherein the physical support is a circular, rectangular, or square mold. Claim 17 describes the multilayers cell sheet structure of the NCSCs as consisting of about 10 layers to about 50 layers. Claim 9 describes step 3, wherein the attached hydrogel culture conditions induce cell-to-cell adhesion and cell-to-hydrogel polymer adhesion. Claim 16 describes the non-stressed culture conditions of step (4) as inducing cell-mediated hydrogel compaction where the water and culture media are extruded from the hydrogel. Claim 16 describes the method of claim 1, wherein the free floating hydrogel culture conditions of step (4) induces cell-mediated hydrogel compaction so that water and culture media in the hydrogel is extruded. Claim 17 describes the method of claim 1, wherein the multilayered cell sheet of the NCSCs consists of about 10 layers to about 50 layers.
Yang teaches a method of culturing peripheral nerve derived NCSCs, comprising the steps of: embedding peripheral nerve fragments comprising NCSCs into a collagen hydrogel; adding a growth culture solution to the hydrogel, which provides a stable three-dimensional physical support and is a cell attachment substrate in which neural crest stem cells can attach and proliferate, followed by the long-term culture of the NCSCs; and amplifying the neural crest stem cells by means of a monolayer culture method (Example 2, paragraph 0042 and claim 6). Yang describes isolating neural crest stem cells derived from peripheral nerves (paragraph 0040). Yang describes the limitations of claim 3 by teaching a hydrogel with phase-transition abilities, wherein the hydrogel can exist in the solution state and can be uniformly mixed with the NCSCs to achieve uniform cellular distribution. Yang describes a hydrogel with the ability to phase-transition from the solution state to the solid state, thus providing a three-dimensional solid-gel for the NCSCs to proliferate (paragraph 0039). Yang describes the cell-to-cell and 
Yamashita discloses a method for culturing cells using hydrogels with layered sheet configurations (Yamashita, abstract). Yamashita describes how hydrogel layered cell sheets can improve the cell culturing conditions and proliferation of cells and specifically lists neural cells or cells induced from pluripotent stem cells (Yamashita, 0061 and 0068). Yamashita states that the number of layered cell sheets can be 4 to 20 or more and can be appropriately modified in accordance with the purpose of use (Yamashita, 0109, 0041, 0047), thus covering the limitations of claim 17. Furthermore, Yamashita teaches a hydrogel made from collagen and fibrinogen (Yamashita, 0050). Yamashita describes the shape of the hydrogel as not particularly being limited so long as it can incorporate the cells in sheets, 
Both Yang and Yamashita are concerned with the same technical objectives of using hydrogels for culturing neural stem cells. Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of both Yang and Yamashita to meet the hydrogel mold configuration limitations of claim 8, the cell-mediated hydrogel compaction limitations of claim 16 and the layer configuration limitations of claim 17. One of ordinary skill in the art would be motivated to do so since the multilayered cell sheet hydrogel taught by Yamashita provides for improved proliferation and cellular conditions for expanding neural stem cells and would thus lead to better transplantation outcomes. 
Furthermore, both Yang (paragraph 0123) and Yamashita (paragraph 0050) describe the use of collage, fibrinogen and thrombin as hydrogel proteins and components. Yang (paragraph 0109) and Yamashita (section 2. Cells to be used to Produce Cell Sheets) also describe cellular densities on the same order of magnitude as claim 7. It would have been a matter of routine experimentation using standard laboratory techniques available at the time of filing to determine the concentration ranges of collagen, fibrinogen and cellular density as stated in claims 6-7.  "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). 
Since both Yang and Yamashita are concerned with the same technical outcomes, one of ordinary skill in the art would have a reasonable expectation of success in practicing their combined teachings. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.


Response to Traversal
Applicant traverses the instant rejection by pointing to amendments made to claims 1, 3, 8-10 and 12-16. Applicant has canceled claims 4-5 and moved these limitations into claim 1. The examiner has withdrawn the 102 rejection over Yang and incorporated the arguments into the 103 rejection as show above to address applicants claim amendments. Applicant further argues that Yang fails to teach embedding the cultured NCSCs in a hydrogel comprising collagen and fibrinogen. Applicant argues that Yang merely teaches embedding peripheral nerve fragments into a collagen hydrogel. Applicant further argues that Yamashita is silent as to teaching the step of embedding the NCSCs in a mixed hydrogel of collagen and fibrinogen. Applicant points to Yang’s disclosure of fibrin hydrogels and states that fibrin is easily dissolved due to the action of a fibrinolytic enzyme and would fail to hold the supporting function of the hydrogel. Applicant states that Yamashita does not remedy the deficiencies of Yang. Applicant argues that Yang teaches mRNA expression characteristics produced in monolayer culture conditions which are secreted into the culture medium but are not accumulated. 
These arguments have been fully considered, but are not found convincing. It would have been obvious to one of ordinary skill in the art to use a hydrogel comprising collagen and fibrinogen from the combined disclosures of Yang and Yamashita. Yang teaches a method of culturing peripheral nerve derived NCSCs comprising embedding peripheral nerve fragments into various hydrogels. Yang provides embodiments wherein a fibrin hydrogel is used (comprising of 2.5 mg/mL fibrinogen and 0.5 U/mL thrombin) as well as collagen hydrogels (comprising 0.5 to 5 mg/mL of collagen) (Yang, para 123 and claim 4). Yamashita discloses a method for culturing cells using hydrogels with layered sheet configurations and provides specific reference to collagen and fibrinogen as possible proteins which may be used (Yamashita, para 50). Both Yang and Yamashita are concerned with the same technical objectives of using hydrogels for culturing neural stem cells. Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of both Yang and Yamashita to meet the claim physical support),, allowed to proliferate in the hydrogel three-dimensional culture, then treated with collagenase to break down the collagen hydrogel, thus releasing the multilayered NCSCs into a “free floating” system to proliferate further in a monolayer culture (Yang, claim 6 and para 106, 109, 110). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-9 and 16-17 to have been prima facie obvious to at the time the invention was made.
The rejection is maintained for at least these reasons. 

Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. EP 2845898B1. 07/05/2017 (hereinafter Yang, reference of record) and Yamashita et al. US 2016/0121025A1. 05/05/2016 (hereinafter Yamashita, reference of record) in view of Soen et al. US 2006/0019235A1. 01/26/2006 (hereinafter Soen, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on August 14, 2020.
As discussed above, claims 1-3, 6-9 and 16-17 are rendered obvious by the teachings of Yang in view of Yamashita. Yang and Yamashita do not describe the secretion of extracellular matrix, angiogenic factors, anti-inflamatory factors, neuroprotective factors and neurotrophic factors from the NSCSs in the hydrogel. However, these factors are well known to be associated and secreted by NSCS as disclosed by Soen. This rejection is repeated for the same reasons as set forth in the Official action mailed on August 14, 2020. A response to applicant’s traversal follows the reiterated rejection below.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Soen with Yang and Yamashita since known prior art elements are combined to yield predictable results. Soen has shown that the aforementioned secreted factors are known and inherent to NSCSs. Therefore, one of ordinary skill in the art would have motivation to combine Soen with the teachings of Yang and Yamashita in order to better profile the cultured NSCSs leading to better transplantation outcomes. Since all the factors are known in the collection of prior art and known to be associated with NSCS molecular profiling, one of ordinary skill in the art would have a reasonable expectation of success in practicing their combined teachings. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to amendments made to claims 1, 3, 8-10 and 12-16. Applicant argues that adding Soen as a reference does not render obvious claim 1. 
These arguments have been fully considered, but are not found convincing. Applicant is invited to review the arguments presented above regarding why it would have been obvious to one of ordinary skill in the art to use a hydrogel comprising collagen and fibrinogen from the combined disclosures of prima facie obvious to at the time the invention was made.
The rejection is maintained for at least these reasons. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633